DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 12 recite the broad recitation “comprising an ionizing radiation-curable resin containing two kinds of aliphatic urethane acrylates”, and the claims also recite “i.e., resin A and resin B, wherein resin A is an aliphatic urethane-acrylate with an isocyanurate skeleton, and resin B is an aliphatic urethane acrylate with an alicyclic skeleton without an isocyanurate skeleton” which is the narrower statement of the range/limitation. The 
Claims 2-11 and 13-20 are also rejected as being dependent on either claim 1 or claim 12 and including the indefinite aspects thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP2013078847) [hereinafter Goto].
	Regarding independent claim 1, Goto discloses a decorative sheet comprising a laminate (Figs. 1-3), the laminate comprising at least a base material sheet (base 11) and a first surface-protecting layer (layer 14) in sequence in the thickness direction (Figs. 1-3; claim 1), the first surface-protecting layer comprising an ionizing radiation-curable resin containing two kinds of aliphatic urethane acrylates, i.e. resin A and resin B, wherein resin A is an aliphatic urethane acrylate with an isocyanurate skeleton, and resin B is an aliphatic urethane acrylate with an alicyclic skeleton without an isocyanurate skeleton (see paragraphs [0013-0051] and the examples), and the first surface-protecting layer inherently has a nanoindentation hardness of 
	Regarding claim 2, Goto discloses the alicyclic skeleton being an isophorone (paragraph [0088]).
	Regarding claims 3 and 14, Goto disclose the ionizing radiation-curable resin being an electron beam-curable resin (paragraph [0089]).
	Regarding claims 4, 5, 15 and 16, Goto discloses the first surface-protecting layer comprising an inorganic filler wherein the filler is a hydrophobized inorganic filler (paragraphs [0039] and [0047]).
	Regarding claims 6 and 17, Goto discloses the first surface-protecting layer having a thickness of 5 µm or more and 30 µm or less (paragraph [0051]).
Regarding claims 9 and 19, the limitation “is used as a member of a decorative plate for floors” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Goto clearly teaches all the structural limitations of the claimed decorative sheet. Accordingly, the decorative sheet of Goto is capable of performing the intended use recited in claims 9 and 19. 

Regarding claim 11, Goto discloses the decorative plate base being a thermoplastic resin sheet or wood-based sheet (paragraph [0079]).
Regarding independent claim 12, Goto discloses a coating agent for forming a surface-protecting layer that constitutes a decorative sheet, the coating agent comprising an ionizing radiation-curable resin containing two kinds of aliphatic urethane acrylates, i.e. resin A and resin B, wherein resin A is an aliphatic urethane acrylate with an isocyanurate skeleton, and resin B is an aliphatic urethane acrylate with an alicyclic skeleton without an isocyanurate skeleton (see paragraphs [0013-0051] and see the examples).
Regarding claim 13, Goto discloses the surface-protecting layer forming coating agent forming a first surface-protecting layer that constitutes the decorative sheet comprising a laminate, the laminate comprising at least a base material sheet (base 11) and the first surface-protecting layer (layer 14) in sequence in the thickness direction (Figs. 1-3), wherein the first surface-protecting layer inherently has a nanoindentation hardness of 160 MPa or more and 240 MPa or less, since the makeup of the surface protecting layer is substantially identical to that of the claimed surface protecting layer.

Claims 1-6, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (JP2014069505) [hereinafter Goto].

	Regarding claim 2, Goto discloses the alicyclic skeleton being an isophorone (paragraph [0079]).
	Regarding claims 3 and 14, Goto disclose the ionizing radiation-curable resin being an electron beam-curable resin (paragraphs [0068-0069]).
	Regarding claims 4, 5, 15 and 16, Goto discloses the first surface-protecting layer comprising an inorganic filler wherein the filler is a hydrophobized inorganic filler (paragraph [0020]).
	Regarding claims 6 and 17, Goto discloses the first surface-protecting layer having a thickness of 5 µm or more and 30 µm or less (paragraph [0053]).
Regarding claims 9 and 19, the limitation “is used as a member of a decorative plate for floors” recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior 
Regarding claims 10 and 20, Goto teaches a decorative plate comprising a laminate (Fig. 2), wherein the laminate comprises at least a decorative plate base (base 22) and the decorative sheet according to claim 1 and claim 2 in sequence in the thickness direction (Fig. 2).
Regarding claim 11, Goto discloses the decorative plate base being a thermoplastic resin sheet (paragraph [0015]).
Regarding independent claim 12, Goto discloses a coating agent for forming a surface-protecting layer that constitutes a decorative sheet, the coating agent comprising an ionizing radiation-curable resin containing two kinds of aliphatic urethane acrylates, i.e. resin A and resin B, wherein resin A is an aliphatic urethane acrylate with an isocyanurate skeleton, and resin B is an aliphatic urethane acrylate with an alicyclic skeleton without an isocyanurate skeleton (see paragraphs [0027-0053] and see the examples).
Regarding claim 13, Goto discloses the surface-protecting layer forming coating agent forming a first surface-protecting layer that constitutes the decorative sheet comprising a laminate, the laminate comprising at least a base material sheet (base 21 or 22) and the first surface-protecting layer (layer 5) in sequence in the thickness direction (Fig. 2), wherein the first surface-protecting layer inherently has a nanoindentation hardness of 160 MPa or more and 240 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine A. Simone/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
CATHERINE A. SIMONE
Examiner
Art Unit 1781